           Case: 21-1959                   Document: 1-3       Filed: 05/21/2021     Pages: 1



    UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT


        Everett McKinley Dirksen
                                                                                Office of the Clerk
        United States Courthouse
                                                                               Phone: (312) 435-5850
     Room 2722 - 219 S. Dearborn Street
                                                                               www.ca7.uscourts.gov
          Chicago, Illinois 60604




                                          NOTICE OF DOCKETING - Short Form
May 21, 2021

To: Gina M. Colletti
    Clerk of Court

The below captioned appeal has been docketed in the United States Court of Appeals for the
Seventh Circuit:

                Appellate Case No: 21-1959

                Caption:
                N.J., by next friend, KELLY JACOB and A.L., by his next friend,
                TARA LLOYD,
                            Plaintiffs - Appellants

                v.

                DAVID SONNABEND and BETH KAMINSKI,
                        Defendants - Appellees
                District Court No: 1:20-cv-00227-WCG
                District Judge William C. Griesbach
                Clerk/Agency Rep Gina M. Colletti

                Date NOA filed in District Court: 05/21/2021
                District Court No: 2:20-cv-00276-WCG
                Clerk/Agency Rep Gina M. Colletti

                Date NOA filed in District Court: 05/21/2021
If you have any questions regarding this appeal, please call this office.

form name: c7_Docket_Notice_short_form        (form ID: 188)




           Case 1:20-cv-00227-WCG Filed 05/24/21 Page 1 of 1 Document 58
